Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “a handle including a screw mounting end and a grip end, the handle
defining a handle longitudinal axis that extends from the screw mounting end to
the grip end; a blade including a blade mounting portion attached to a blade edge, the
blade edge defining a substantially planar surface, and the blade edge being
configured to support a pizza or other baked good; a support bracket coupled to the blade mounting portion; a pin coupled to the support bracket; a hinge rotatable around the pin, the hinge including: a hinge inner thread at a first end of the hinge and along a hinge longitudinal axis, the hinge inner thread selectively coupling with the screw
mounting end of the handle; and a hinge outer thread along the hinge longitudinal axis; and a nut including a nut inner thread which fits to the hinge outer thread, wherein the handle is configured to rotate approximately 180 degrees between: a deployed position wherein the grip end extends away from the blade edge, and a storage position wherein the grip end is adjacent to the blade edge.”
Lugtenaar (5,105,493), the closest prior art, shows “a handle (10) including a screw mounting end (11) and a grip end, the handle defining a handle longitudinal axis that extends from the screw mounting end to the grip end; a blade (42) including a blade mounting portion attached to a blade edge, the blade edge defining a substantially planar surface, and the blade edge being capable of supporting a pizza or other baked good; a support bracket (44, 44) (Fig. 4) coupled to the blade mounting portion; a pin (52) coupled to the support bracket; a hinge rotatable around the pin, wherein the handle is configured to rotate approximately 180 degrees between: a deployed position wherein the grip end extends away from the blade edge, and a storage position wherein the grip end is adjacent to the blade edge” but does not specifically teach or suggest “a hinge rotatable around the pin, the hinge including: a hinge inner thread at a first end of the hinge and along a hinge longitudinal axis, the hinge inner thread selectively coupling with the screw mounting end of the handle.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christensen; Scott A. F. shows a pivotal food cutting utensil.
CRONQUIST ROBERT W, Paolucci; Frederick Joseph, and WORDEN RICHARD R disclose a pivotal head or blade with a handle.
Dallas, Edgar A. provides a foldable spade.
Wu; Chang-Yao and Armstrong; Jeffrey L. display a rotatable head or blade with a handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651